                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

JAMAL A. AKBAR,                                              )
                                                             )
        Plaintiff,                                           )
                                                             )
        v.                                                   ) Case No.   17-cv-5447
                                                             )
SAVOY SQUARES,                                               ) Honorable Edmond E. Chang
                                                             )
        Defendant.                                           )

                         MOTION TO VACATE DEFAULT JUDGMENT

        Defendants Interstate Realty Management Company, a New Jersey corporation,

incorrectly named herein as Savoy Squares (“Interstate”), and Legends A-2, LLC, an Illinois

limited liability company, incorrectly named herein as Savoy Squares (“Legends”)(Interstate and

Legends are collectively referred to as the “Defendants”), by and through their counsel of record,

for their motion to vacate a default judgment entered on October 10, 2018 in favor of Plaintiff

Jamal A. Akbar (“Akbar”) in this matter, 1 state as follows:

                                             INTRODUCTION

        On October 17, 2018, Defendants learned for the very first time that this matter existed

and had been filed by Akbar against an entity named “Savoy Squares.” Upon immediate

investigation, Defendants ascertained that on October 10, 2018, the court entered a $15,000

default judgment in favor of Akbar and against “Savoy Square Apartments” (the “Default

Judgment”). Neither Savoy Squares nor Savoy Square Apartments are actual entities. Neither

Savoy Squares nor Savoy Square Apartments are assumed names for any entity, including for

either of Defendants. On October 19, 2018, a mere two days after they learned about the Default


1
 Both Defendants have filed this Motion because it is unclear which entity Akbar was attempting to name in the
Complaint.
Judgment, Defendants retained counsel in this matter to investigate how the Default Judgment

was entered and to attempt to vacate the Default Judgment. Counsel immediately began its

review of this matter and its investigation into the circumstances giving rise to the entry of the

Default Judgment.

       The timely investigation revealed that “Savoy Square Apartments” was served with the

amended complaint (the “Complaint”) on June 13, 2018 through Dominique Beck (“Beck”). At

the time of service, Beck was a temporary receptionist/secretary employed by Interstate. Beck

did not tender the Complaint to Bianca Walker (“Walker”), the regional supervisor for

Defendants, as she should have done at this time, nor did Beck tell her that she was served with

the Complaint. Beck’s temporary employment at Interstate ended in August 2018 without Beck

ever communicating to Walker that she had received the Complaint or any documents related to

this lawsuit. In turn, Walker did not inform Defendants about this matter because she did not

know about the lawsuit. Defendants have now reviewed the Complaint and, as demonstrated

below, Defendants clearly have meritorious, dispositive defenses to the allegations in the

Complaint. Defendants have also filed this Motion a mere nine (9) days after learning of the

entry of the Default Judgment and counsel has filed this Motion a week after being retained.

       For the foregoing reasons and as fully set forth in this Motion, Defendants have

established that the Default Judgment should be vacated pursuant to Rule 60(b)(1).

                                         BACKGROUND

       Defendants provide the following background section in order to demonstrate

Defendants’ timely and meritorious defense of the parallel complaint filed by Akbar with the

Chicago Commission on Human Relations. As set forth in this Motion, it certainly would not

make any sense for Defendants to doggedly defend and ultimately prevail against Akbar’s

                                                  2
administrative complaint (that they knew about) only to then willfully ignore Akbar’s Federal

Complaint (that they did not know about).

       A.      Interstate Rejects Akbar’s Application for Low-Income Housing

       On February 17, 2016, Akbar applied for a one-bedroom, low-income apartment at the

Savoy Square—Legends South Apartments located at 4448 South State Street, Chicago, Illinois

(the “Savoy Square”). Akbar’s application (the “Application”) is attached as Exhibit 1.

       At all relevant times, Interstate has managed Savoy Square for Legends, including the

processing of applications for low-income housing at Savoy Square. Akbar applied for the

apartment through the Low Income Housing Tax Credit Program. Pursuant to the Admissions

and Continued Occupancy Policy governing the Low Income Housing Tax Credit Program,

Akbar was not eligible for the apartment unless he could show that either: (1) he had $25,776-

$31,920 in yearly income (three times the annual rent); or (2) he received public housing

assistance or vouchers to supplement his income (the “Minimum Income Requirement”).

       Akbar indicated that his monthly income was $731 ($8,772/year), which he received

from disability payments. Akbar did not indicate that he received any public housing rental

assistance such as through the Chicago Housing Authority (CHA) Housing Choice Voucher

program. Consequently, Akbar’s application was rejected on March 23, 2016 because he could

not meet the Minimum Income Requirement of the Admissions and Continued Occupancy

Policy. To be clear: according to the Application, the rent for the unit Akbar applied for was

$716 per month, which would have left Akbar with $15/month for his other living expenses after

he paid rent from his $731/month income from his disability benefits.

       Akbar appealed the rejection. After providing notice to Akbar, an appeal hearing was

held on April 7, 2016. Akbar failed to attend the hearing; as a result, the rejection was upheld.

                                                 3
       B.      Akbar Files a Complaint With the Chicago Commission on Human Relations

       On May 27, 2016, Akbar filed a complaint alleging housing discrimination with the

Chicago Commission on Human Relations (“CCHR”), Case No. 16-H-18 (the “CCHR

Complaint”). A copy of the CCHR Complaint is attached as Exhibit 2. Akbar alleged in the

CCHR Complaint that he was discriminated against based on his income and disability.

       On July 15, 2016, Defendants’ counsel, Grant Law, LLC (“Grant Law”), filed its

appearance in the CCHR proceeding. On July 21, 2016, Grant Law filed Defendants’ Verified

Response to the CCHR Complaint and Position Statement and Supporting Documents. Copies

of Defendants’ relevant responsive pleadings in the CCHR proceeding are attached as Exhibit 3.

       On March 6, 2018 CCHR dismissed the CCHR Complaint for lack of evidence. Copies of

the dismissal order and investigation summary are attached as Exhibits 4 and 5. CCHR found

absolutely no evidence of discrimination based on disability or source of income as Defendants

were able to identify more than 20 other residents at Savoy Square that received disability

benefits. (Investigation Summary, p. 2). CCHR found that the Minimum Income Requirement

in no way evidenced discrimination as Akbar did not meet the minimum threshold even after

taking his disability benefits into account as income. See Robert Taylor Homes Phase A-1,

Admissions and Continued Occupancy Policy, § 3.1 (attached to Respondent’s Statement of

Position to the CCHR Complaint as Exhibit C (the “ACOP”)). Ultimately, as more fully

explained in the decision, the death knell for Akbar's claim was CCHR’s finding that:

       The Commission has long held that, as a business necessity, a property owner or manager
       has a right to ensure that a rental applicant can afford the rent and support himself in the
       apartment. The Commission has also consistently held that in most cases, it is reasonable
       for a property owner to require that a rental applicant’s income be at least three times the
       monthly rent. The Commission makes no determination as to any allegations involving
       laws apart from CFHO.

       Accordingly, the Commission finds no substantial evidence of housing discrimination
                                                4
        based on sources of income or disability.

(Id., p. 5). On March 20, 2018, Akbar filed a request for review of the dismissal of his CCHR

Complaint. The request for review is still pending at CCHR.

        C.       Akbar Files the Instant Matter and a Temporary Employee Accepts Service

        On July 24, 2017, Akbar filed his original pro se complaint in this matter against “Savoy

Squares” and Roshawn Perry (“Perry”). (Docket No. 1). Perry was a former employee of

Interstate. (Compl., ¶ 4). On December 27, 2017, the court dismissed the original complaint

without prejudice. (Docket No. 10). On January 22, 2018, Akbar filed his amended Complaint,

alleging housing discrimination against “Savoy Squares” and Perry. A copy of the Complaint is

attached as Exhibit 6. On June 15, 2018, the US Marshal’s Office returned executed summonses

evidencing service of the Complaint. (Docket Nos. 19-21). On July 25, 2018, the US Marshal’s

Office filed amended returns of service to identify the party actually served. (Docket No. 22-23).

The amended return of service evidences that Beck was served with a summons and Complaint

on June 13, 2018 (presumably for “Savoy Square Apartments”) and that Beck was the General

Manager. (Docket No. 23). Perry was never served with the Complaint. (Docket Nos. 27, 30).

        Contrary to the return of service, Beck was not the General Manager.2 (Walker Decl., ¶

7). The Declaration of Bianca Walker, Regional Manager for Defendants, is attached as Exhibit

7. Beck was not even a manager for either of the Defendants at all, or even a full-time employee.

(Id., ¶ 8). Rather, Beck was a temporary receptionist/secretary employed by Interstate for the

summer. (Id., ¶¶ 5-6). At no point in time did Beck ever inform Walker that she was served

with the Complaint or that a lawsuit was pending. (Id., ¶¶ 10-11). As the supervisor for

Defendants, Walker informed Beck that any important communications/correspondence should
2
 Defendants do not in any way suggest that the US Marshal serving the Complaint did anything improper in serving
Beck if she did represent that she was the General Manager or that she was authorized to accept service. Defendants
are not contesting service in this Motion as the return of service is prima facie evidence of service.
                                                         5
have been tendered to Walker; as a result, Walker should have been informed that the Complaint

was served or that a lawsuit was pending. (Id., ¶ 9). If Beck would have made Walker aware of

the Complaint or the lawsuit, then Walker would have immediately communicated with her

supervisors for Defendants and/or with Grant Law (the firm handling the CCHR Complaint).

(Id., ¶ 13). Because Walker was not apprised of the service of the Complaint or that a lawsuit

had been filed (prior to October 17, 2018), she was not able to communicate to Defendants,

and/or her supervisors, and/or with Grant Law about this matter. (Id., ¶ 14). Walker does not

know why she was never apprised (prior to October 17, 2018) of the service of the Complaint or

the existence of this lawsuit. (Id., ¶ 15).

        According to the docket, on July 27, 2018, the court clerk mailed a copy of the court’s

July 26, 2018 minute order (Docket No. 24) to “Defendant Savoy Square Apartments, care of

Dominque Beck, General Manager, at 4448 South State Street, Chicago, Illinois 60609.” At no

time was this correspondence tendered to Walker and Defendants have no record of the receipt

of this correspondence. (Walker Decl., ¶¶ 16-17). Walker does not know why Defendants did

not receive it, but she believes that Beck’s temporary employment status may be the reason. (Id.,

¶ 18). If Walker would have been made aware of this correspondence, then Walker would have

immediately communicated with her supervisor and/or with Grant Law. (Id., ¶19).

        On August 24, 2018, Beck’s temporary assignment at Interstate ended. (Id., ¶ 20).

According to the docket, on August 28, 2018, the court clerk mailed a copy of the court’s August

24, 2018 minute order (Docket No. 26) to “Defendant Savoy Square Apartments, care of

Dominque Beck, General Manager, at 4448 South State Street, Chicago, Illinois 60609.” At no

time was this correspondence tendered to Walker and Defendants have no record of the receipt

of this correspondence. (Walker Decl., ¶¶ 21-22). Walker does not know why Defendants did

                                                 6
not receive the correspondence, but she believes that Beck’s temporary employment status or the

fact that Beck was no longer employed at Interstate may be the reason. (Id., ¶ 23). If Walker

would have been made aware of this correspondence, then Walker would have immediately

communicated with her supervisor and/or with Grant Law. (Id., ¶ 24).

       According to the docket, on September 21, 2018, the court clerk mailed a copy of the

court’s September 14, 2018 minute order (Docket No. 26) to “Defendant Savoy Square

Apartments, care of Dominque Beck, General Manager, at 4448 South State Street, Chicago,

Illinois 60609.” At no time was this correspondence tendered to Walker and Defendants have no

record of the receipt of this correspondence. (Walker Decl., ¶¶ 25-26). Again, Walker does not

know why Defendants did not receive the correspondence, but she believes Beck’s temporary

employment status or that Beck was no longer employed at Interstate may be the reason. (Id., ¶

27). If Walker would have been made aware of this correspondence, then Walker would have

immediately communicated with her supervisor and/or with Grant Law. (Id., ¶ 28).

       According to the docket, the court entered the Default Judgment on October 10, 2018 for

$15,000 in favor of Akbar and against “Savoy Square Apartments.” (Docket No. 31).

       D.      Defendants Discover on October 17, 2018 That This Lawsuit Existed and
               That Default Judgment was Entered Against “Savoy Square Apartments”

       On October 17, 2018, Akbar delivered a “Letter of notification” to Defendants, informing

Defendants that “Savoy Square Apartments” had been defaulted in the lawsuit and that Akbar

was in the “process to prepare for a class action.” (Walker Decl., ¶ 29). This was the first time

that Walker or Defendants learned that this matter existed. (Id., ¶ 30). Walker does not know

why Defendants got this letter and previous correspondence was not received. (Id., ¶ 31).

       To be clear: October 17, 2018, is the very first time that either of the Defendants learned

that this matter had even been filed or that the Default Judgment had been entered. (Walker
                                                 7
Decl., ¶¶ 12, 32).

                                           ARGUMENT

       Rule 60(b)(1) permits a court to vacate a default judgment where the entry of the

judgment was the product of mistake, inadvertence, surprise, or excusable neglect. Fed. R. Civ.

Pro. 60(b)(1). It is well established that there is a well-articulated policy of favoring a trial on

the merits over the “harsh sanction” of a default judgment. Cracco v. Vitran Express, Inc., 559

F.3d 625, 630-31 (7th Cir. 2009); C.K.S. Eng’rs, Inc. v. White Mountain Gypsum Co., 726 F.2d

1202, 1205 (7th Cir. 1984). Since trial on the merits is favored, “it is appropriate that Rule

60(b)(1) be liberally applied in the context of default judgments, especially where those

judgments result from honest mistakes rather than willful misconduct, carelessness or

negligence.” Fid. & Deposit Co. of Md. V. Jack Isom Constr. Co., Case No. 17-cv-21, 2018 U.S.

Dist. LEXIS 65142, **6-7 (N.D. Ind. Apr. 17, 2018)(quoting Ellingsworth v. Chrysler, 665 F.2d

180, 185 (7th Cir. 1981)).

       Indeed, a default judgment is viewed as a “weapon of last resort” to be used only against

a party willfully ignoring litigation. Sun v. Bd. of Trs., 473 F.3d 799, 811 (7th Cir. 2007).

Equitable principals should guide a court’s determination of whether to vacate a default

judgment. C.K.S. Eng’rs, 726 F.2d at 1208. As a result, the “common thread running through

all the decisions is that the ruling on a Rule 60(b) motion to vacate a default judgment should

depend largely on the willfulness of the defaulting party’s actions.” Id.

       To make the requisite showing, a movant seeking to vacate a default judgment must

demonstrate: (1) good cause for the default; (2) quick action to correct it; and (3) a meritorious

defense to the complaint. Coyote Logistics, LLC v. AMC Cargo, Inc., Case No. 16 C 6371, 2017

U.S. Dist. LEXIS 70495, **3-4 (N.D. Ill. May 9, 2017).

                                                   8
       Defendants are able to satisfy each of the elements and the Default Judgment should be

vacated. The court should also consider that no prejudice will befall Akbar if the Default

Judgment is vacated. In contrast, as demonstrated in the portion of this Motion detailing

Defendants’ defenses, Defendants have complete, dispositive defenses to Akbar’s claim. As a

result, if the Default Judgment is not vacated, Defendants will be liable for a claim that, on the

merits, is not well founded. Such a result is unjust.

       (1)     Defendants Establish Good Cause for the Default

       Defendants are able to establish good cause for the Default Judgment because the entry of

the Default Judgment was the product of Defendants’ “excusable neglect” or “inadvertence” as

defined by the relevant case law. Good cause can include excusable neglect, encompassing

“both simple, faultless omissions to act and, more commonly, omission caused by carelessness.”

Coyote Logistics, 2017 U.S. Dist. LEXIS 70495, at **3-4. Courts have adopted a “flexible

understanding” of what constitutes good cause/excusable neglect, taking into account all relevant

circumstances surrounding the party’s omission such as the reason for the default, whether it was

within the movant’s control, the danger of prejudice to the nonmovant, the interests of efficient

judicial administration, and whether the movant acted in good faith. Casio Computer Co. v.

Noren, 35 Fed. Appx. 247, 251 (7th Cir. 2002)(quoting Pioneer Inv. Serv. Co. v. Brunswick

Assoc. Ltd. Partnership, 507 U.S. 380, 389 (1993)); Garcia v. H & Z Foods, Inc., Case No. 14 C

5101, 2015 U.S. Dist. LEXIS 76298, *4 (N.D. Ill. June 10, 2015).

       There is nothing to suggest that Defendants have acted willfully or in bad faith regarding

the entry of the Default Judgment as Defendants did not even know that this matter had been

filed until October 17, 2018. (Walker Decl., ¶ 12). An agent’s failure to notify its

principal/party of litigation constitutes excusable neglect where the party did not itself “willfully

                                                  9
ignore pending litigation.” Coyote Logistics, 2017 U.S. Dist. LEXIS 70495, at **4-5. In Coyote

Logistics, the court held that good cause existed where the registered agent for the moving party

failed to forward the summons and complaint to the movant. Id. In vacating the default

judgment, the court found that there was no evidence that the movant intentionally failed to

respond to the complaint. Id. The court found that the default judgment was due to inadvertence

of movant’s agent rather than willful ignorance and that the movant’s prompt behavior once it

learned of the judgment weighed against a finding of willfulness. Id.

       Likewise, in Cracco, the court found good cause and vacated a default order where the

employees receiving a summons and complaint did not understand the significance of the

documents. Cracco, 559 F.3d at 629-31. The court found that even if the movant should have

taken measures to ensure that the complaint/summons were sent to the appropriate employee, the

lack of such measures did not establish that the party willfully ignored the litigation. Id.

       The Garcia case is a good illustration of the type of flexibility and balancing of equities

in play in determining whether to vacate a default judgment. Specifically, in Garcia, the

movant’s wife accepted service of a summons and complaint at their residence while he was

separated from her and living elsewhere. 2015 U.S. Dist. LEXIS 76298, at *1. In fact, the

movant “walk[ed] away from [his] residence for almost six months and [made] no effort to have

mail forwarded to a different address or [to] determine whether important correspondence had

been delivered.” 2015 U.S. Dist. LEXIS 76298, at *5. Worse yet, after he returned to the

premises, the movant actually received a copy of the motion for default judgment before the

hearing on the motion, and still failed to appear at the hearing. 2015 U.S. Dist. LEXIS 76298, at

*6. While the court found the movant’s decision to go off the grid was certainly “ill-advised”

and that he should have appeared at the hearing, it nevertheless found good cause to vacate the

                                                 10
default judgment. Id.

       Here, as in Coyote Logistics and Cracco, Beck’s failure to tender the Complaint to

Walker based on her own inadvertence or lack of understanding does not in any way evidence

that Defendants willfully ignored this matter. Cracco, 559 F.3d at 629-31; Coyote Logistics,

2017 U.S. Dist. LEXIS 70495, at **4-5. Similarly, Defendants’ apparent failure to have an

ironclad procedure in place for processing legal notices and the service of summons does not

evidence anything more than excusable neglect. Cracco, 559 F.3d at 629-31; Coyote Logistics,

2017 U.S. Dist. LEXIS 70495, at **4-5. There is simply nothing in the record to suggest—

especially taking into account their prompt behavior since learning of the case—evidencing that

Defendants have acted improperly.

       Moreover, as Garcia illustrates, the court should also look at the equities to determine

whether good cause exists. In Garcia, the court found the movant’s blissfully ignorant actions

questionable, but nevertheless found that good cause existed because it could not discern any

prejudice to the nonmovant in proceeding with the case as the nonmovant would simply have to

litigate the case and the case was in the early stages so any delay was modest. 2015 U.S. Dist.

LEXIS 76298, at **6-7.

       While Defendants’ conduct in no way comes even close to the “ill-advised” actions of the

movant in Garcia, the lessons from the case are still instructive to this Motion. Here, the case is

also in the early stages and there will be no prejudice to Akbar if he has to litigate this case,

which he would have had to do anyway if there had not been a default.

       Furthermore, any finding of willfulness would be unwarranted given the circumstances of

Defendants’ entry into this case by filing this Motion. The court will note that neither of the

Defendants were even named in the Complaint. Because Savoy Squares and Savoy Square

                                                  11
Apartments are not entities or assumed named, there is not an entity for Akbar to even enforce

the Default Judgment against. Indeed, Defendants are voluntarily (at their own risk) interjecting

themselves into this litigation to defend the claims and to identify themselves as the potentially

proper parties to this litigation. Certainly Defendants’ actions in doing so also show that

Defendants have not acted in bad faith or in any way willfully ignored the litigation. See Coyote

Logistics, 2017 U.S. Dist. LEXIS 70495, at **4-5. Quite the opposite: once they learned of the

litigation, Defendants have directly—and voluntarily—involved themselves in this litigation.

       In light of the totality of the foregoing, Defendants have established good cause for the

Default Judgment.

       (2)     Defendants Have Taken Quick Action to Correct their Excusable Neglect

       The determination of what constitutes “quick action” varies from case to case and relies

on the specific circumstances of the case. Trade Well Int’l v. United Cent. Bank, 825 F.3d 854,

861 (7th Cir. 2016).

       On October 17, 2018, Defendants received notification that the Default Judgment had

been entered on October 10, 2018. Defendants immediate sought counsel and retained the

undersigned counsel on October 19, 2018. Defendants’ counsel then filed this Motion a week

after it was retained. The filing of this Motion a week after retaining counsel (and only nine days

after discovering this litigation) unquestionably evidences quick action. See Coyote Logistics,

2017 U.S. Dist. LEXIS 70495, at *7 (holding that movant acted quickly where it took six weeks

to retain an attorney and a week after the attorney was retained for the motion to be filed).

       Defendants have clearly taken the requisite quick action to remedy the Default Judgment.

       (3)     Defendants Have Meritorious Defenses to the Complaint

       A meritorious defense is not necessarily one which must, beyond a reasonable doubt,

                                                 12
succeed in defeating a default judgment, but rather one which at least raises a serious question

regarding the propriety of a default judgment and which is supported by a developed legal and

factual basis. See, e.g., Wehrs v. Wells, 688 F.3d 886, 890 (7th Cir. 2012). This basis requires a

party to provide more than “bare legal conclusions” but “less than a definitive showing that the

defense will prevail.” See, e.g., Parker v. Scheck Mech. Corp., 772 F.3d 502, 505 (7th Cir.

2014).

         A plaintiff may establish an FHA violation by direct or indirect evidence demonstrating

that a defendant intentionally discriminated against them in violation of the FHA. East-Miller v.

Lake Cty. Hwy. Dept., 421 F.3d 558, 562-63 (7th Cir. 2005). The Complaint does not detail any

direct evidence of discrimination. As a result, Akbar would have to show alleged intentional

discrimination through the indirect method. Id. Akbar cannot even establish a prima facie case

of discrimination because he cannot show that he qualified for the apartment he applied for or

that other potential residents were treated any differently (Defendants identifies more than 20

residents that used disability benefits as “income” in its Statement of Position to the CCHR

Complaint). Id.

         However, even assuming that he could establish a prima facie case, Akbar would still

need to show that his rejection was in some way pretextual. Id. Akbar’s Fair Housing Act claim

fails for substantially the same reason that his CCHR claim failed.3 The court entered the

Default Judgment premised on its finding that Savoy Square Apartments violated the Fair

Housing Act, 42 U.S.C. § 3604 by refusing to accept disability benefits income as qualifying

income for rental payments. However, as noted in the dismissal of the CCHR Complaint, there


3
 Defendants also note that the CCHR Complaint is still pending review. If the dismissal of the CCHR Complaint is
upheld, then (as this court has previously noted) administrative issue preclusion could potentially also doom Akbar’s
claims. Novak v. State Parkway Condo. Assoc., 141 F. Supp. 3d 901, 907-08 (N.D. Ill. 2015)(Honorable Judge
Edmond E. Chang, presiding).
                                                         13
is absolutely no evidence (other than Akbar’s speculation) that Interstate failed to accept

disability benefits as qualifying income. Rather, even after Interstate accepted the disability

benefits as income, Akbar could not satisfy the Minimum Income Requirement governing the

Low Income Housing Tax Credit Program. See ACOP.

       As previously detailed, Akbar was not eligible for the apartment he applied for unless he

could show that either: (1) he had $25,776-$31,920 in yearly income (three times the annual

rent); or (2) he received public housing assistance or vouchers to supplement his income. Id.

       As set forth in the Application, Akbar indicated that his monthly income was $731.00

($8,772/year), which he received from disability payments. Akbar did not indicate that he

received any public housing rental assistance such as through the Chicago Housing Authority

(CHA) Housing Choice Voucher program. Consequently, Akbar’s application was rejected on

March 23, 2016 because he could not meet the Minimum Income Requirement of the ACOP.

       Far from a product of pretext, Akbar’s rejection actually illustrates the legitimacy and

effectiveness of the Minimum Income Requirement of the ACOP as the requisite screening kept

Akbar from attempting to rent an apartment for $731/month when his income was only

$716/month. Certainly there is no way that Akbar could have paid rent and then his other

expenses on $15/month. The simple application of the well-founded Minimum Income

Requirement to Akbar’s Application in no way demonstrates that his rejection was pretextual.

Instead, as the dismissal of the CCHR Complaint demonstrates, the Minimum Income

Requirement is a good, legitimate business practice. As a result, Defendants have established a

meritorious (and dispositive) defense to Akbar’s FHA claim.




                                                 14
                                         CONCLUSION

       For the foregoing reasons, Defendants request that the court vacate the Default Judgment

pursuant to Federal Rule 60(b)(1).

       WHEREFORE, Defendants Interstate Realty Management Company, a New Jersey

corporation, incorrectly named herein as Savoy Squares, and Legends A-2, LLC, an Illinois

limited liability company, incorrectly named herein as Savoy respectfully requests that this

Honorable Court vacate the Default Judgment entered on October 10, 2018, and any other such

further relief as this Honorable Court deems just and appropriate.

                                             Respectfully Submitted,

                                             INTERSTATE REALTY MANAGEMENT
                                             COMPANY, LEGENDS A-2, LLC


                      October 26, 2018       By:    /s/ Chris S. Wunder
                                             Chris S. Wunder (cwunder@kpglaw.com)
                                             Eric D. Kaplan (ekaplan@kpglaw.com)
                                             Kaplan Papadakis & Gournis, P.C.
                                             180 North LaSalle Street, Suite 2108
                                             Chicago, Illinois 60601
                                             (312) 726-0531
                                             Fax: (312) 726-4928
                                             ATTORNEY FOR DEFENDANTS




                                                15
                                CERTIFICATE OF SERVICE

       The undersigned, one of the attorneys for Defendants, hereby certifies that he served the

foregoing pleading(s) on all parties/counsel of record by causing a true copy thereof to be served

by federal express and first class U.S. Mail, postage prepaid, on Jamal A. Akbar, 6151 S.

Michigan Ave., Apartment 307, Chicago, Illinois 60637 and transmitted by electronic mail

through the CM/ECF Filing System for delivery on or before 5:00 p.m. on October 26, 2018.


                      October 26, 2018       By:    /s/ Chris S. Wunder
                                             Chris S. Wunder (cwunder@kpglaw.com)
                                             Eric D. Kaplan (ekaplan@kpglaw.com)
                                             Kaplan Papadakis & Gournis, P.C.
                                             180 North LaSalle Street, Suite 2108
                                             Chicago, Illinois 60601
                                             (312) 726-0531
                                             Fax: (312) 726-4928
                                             ATTORNEY FOR DEFENDANTS




                                                16
